
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


STYLECLICK/ECS
SERVICES AGREEMENT

        THIS SERVICES AGREEMENT (this "Agreement") is made as of August 14, 2002
and is deemed effective as of April 30, 2002 (the "Effective Date"), between USA
ELECTRONIC COMMERCE SOLUTIONS LLC, a Delaware limited liability company ("ECS"),
and STYLECLICK, INC., a Delaware corporation ("Styleclick").

        WHEREAS, both Styleclick and ECS are indirect subsidiaries of USA
Interactive (formerly, USA Networks, Inc.) ("USAi"); and

        WHEREAS, Styleclick desires to provide to ECS, and ECS desires to
procure from Styleclick, the services described herein on the terms and
conditions set forth herein.

        NOW THEREFORE, in consideration of the premises, terms and conditions
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
SERVICES

        1.1  Services.    Beginning on the dates specified below and terminating
upon termination of this Agreement, Styleclick shall, to the extent requested by
ECS, either directly or through one or more of its affiliates, provide the
services to ECS set forth in Exhibit A hereto (collectively, the "Services").

        1.2  Terms of Services.    Except as specifically set forth herein, the
Services shall be provided upon the same terms and conditions, including the
same duty of care, as such services are provided to Styleclick and its employees
and Styleclick shall use its commercially reasonable efforts not to provide its
employees or itself with any priority or preference with respect to such
services and to provide such services in a timely manner.

ARTICLE II
COMPENSATION

        2.1  Payment for Services.    In full consideration for the Services,
Styleclick shall charge ECS, for each Service, the amounts set forth in
Exhibit A hereto with respect to each respective service referenced therein.

        2.2  Method of Payments.    Styleclick shall deliver invoices for
services rendered to ECS on a monthly basis. Charges for Services pursuant to
Section 2.1 shall be paid by ECS via wire transfer of immediately available
funds to an account designated by Styleclick within five business days of ECS's
receipt of such invoice, to the extent that such invoice is not disputed. All
invoices rendered to ECS hereunder shall allocate the amount payable among the
different categories of cost and shall set forth the calculations used by
Styleclick to determine the amount payable by ECS, together with reasonably
detailed supporting materials for such calculations.

ARTICLE III
INSPECTION

        3.1  Inspection Rights.    Styleclick hereby agrees that it shall
maintain appropriate books and records with respect to the services provided by
Styleclick under this Agreement, including the costs and expenses of providing
such services, and that ECS and its agents and representatives, at ECS's
expense, shall have the right to examine such books and records; provided,
however, that such examination may only be conducted during regular business
hours and upon reasonable notice to Styleclick.

--------------------------------------------------------------------------------

        3.2  Provision of Information.    Styleclick hereby agrees that it shall
provide ECS, on a timely basis, with any and all information within Styleclick's
possession that is reasonably necessary for ECS or its parent company to comply
with its reporting obligations under applicable state and federal securities
laws and regulations.

ARTICLE IV
TERMINATION

        4.1  Term and Termination.    (a) This Agreement shall be deemed to have
become effective as of the Effective Date and shall terminate on the third
anniversary of the Effective Date; provided that, notwithstanding the foregoing,
ECS may terminate (i) any or all of the Information Technology Support, Catalog
Design, or Email Distribution & Marketing Database portions of this Agreement
(as such sections are set forth on Exhibit A attached hereto) at any time upon
90 days' prior written notice to Styleclick and (ii) any or all of the
Infrastructure & Personnel Support portion of this Agreement (as such section is
set forth on Exhibit A attached hereto) at any time upon 180 days' prior written
notice to Styleclick, provided further that ECS may terminate this Agreement at
any time without prior notice if it reasonably believes that Styleclick has
engaged in gross negligence or willful misconduct in the performance of its
obligations under this Agreement, in each case, without further obligation.

        (b)  Notwithstanding anything herein to the contrary, this Agreement
shall not become effective and shall not be valid and binding against the
parties hereto, unless and until such time as this Agreement is duly authorized
and approved by the independent directors of the Board of Directors of
Styleclick.

        4.2  Post-Termination Obligations.    Following termination of this
Agreement, (a) ECS will remain liable to Styleclick, and Styleclick will remain
liable to ECS, for any amounts and obligations owing to or accrued in favor of
Styleclick or ECS, as the case may be, prior to the effective date of such
termination and (b) upon ECS's written request, Styleclick shall promptly return
to ECS copies of any documentation related to the services provided by
Styleclick under this Agreement, including, without limitation, any
correspondence made by Styleclick on behalf of ECS and any books or records
maintained by Styleclick on behalf of ECS.

ARTICLE V
INDEMNIFICATION

        5.1  Limitations on Liability.    Notwithstanding anything to the
contrary in this Agreement, Styleclick will not be liable to ECS for any loss or
damage of any nature incurred or suffered by ECS in any way relating to or
arising out of the act or default of Styleclick or any of its employees or
agents in the performance or the non-performance of this Agreement or any part
hereof, except loss or damage to ECS caused by Styleclick's gross negligence or
willful misconduct, to the extent to which the same is not covered by insurance.
In no event will Styleclick be liable for ECS's loss of profits and/or other
consequential loss or damage nor will Styleclick be in any way liable for any
act, default or negligence, willful or otherwise, of any independent contractor
retained by Styleclick to provide Services that would otherwise be provided
directly by Styleclick under this Agreement; provided that ECS consented in
writing to the engagement of any such independent contractor.

        5.2  Indemnification by ECS.    Except as otherwise set forth in
Section 5.1, Styleclick will not be liable for, and ECS will indemnify and save
and hold Styleclick harmless from and against, any and all damages, liabilities,
losses, claims, actions, suits, proceedings, fees, costs or expenses (including,
without limitation, reasonable attorneys' fees and other costs and expenses
incident to any suit, proceeding or investigation of any claim) of whatsoever
kind and nature (all of the foregoing hereinafter collectively referred to as
"Expenses") imposed on, incurred by or asserted against Styleclick at any time
during or after the term of this Agreement (whether because of an act or
omission by Styleclick or otherwise) in any way relating to or arising out of
the performance by Styleclick of its duties hereunder, unless such Expenses are
determined to have resulted primarily from Styleclick's gross negligence or
willful misconduct in the performance of its duties under this Agreement.

--------------------------------------------------------------------------------


        5.3  Indemnification by Styleclick.    ECS will not be liable for, and
Styleclick will indemnify and save and hold ECS harmless from and against, any
and all Expenses imposed on, incurred by or asserted against ECS at any time
during or after the term of this Agreement that result primarily from
Styleclick's gross negligence or willful misconduct in the performance of its
duties under this Agreement.

ARTICLE VI
MISCELLANEOUS

        6.1  Confidentiality.    To the extent permissible by law, Styleclick
hereby agrees to keep confidential any information concerning ECS that is
provided to Styleclick under this Agreement ("Confidential Information") and to
use such Confidential Information solely for the purpose of providing services
to ECS under this Agreement; provided that Confidential Information shall not
include information that (i) was or becomes available to the public other than
as a result of disclosure by Styleclick in breach of this Agreement, (ii) was or
becomes available to Styleclick on a non-confidential basis from a source other
than ECS to the extent that such source is not known to Styleclick to be
prohibited from transmitting the information to Styleclick by a contractual,
legal or fiduciary obligation or (iii) was within Styleclick's possession prior
to its being furnished to Styleclick by or on behalf of ECS. Notwithstanding the
foregoing, Styleclick may disclose Confidential Information to its employees,
agents and representatives who need to know such information for the purpose of
providing services under this Agreement. All Confidential Information shall be
and shall remain the property of ECS. If Styleclick is requested or required (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or other process) to disclose any
Confidential Information, Styleclick agrees that, to the extent reasonably
practicable, it will provide ECS with prompt notice of any such request or
requirement and, if Styleclick is legally compelled to disclose any Confidential
Information, it will only disclose that portion of the Confidential Information
which it is legally compelled to disclose and will exercise reasonable efforts
to obtain assurance that confidential treatment will be accorded to such
Confidential Information.

        6.2  No Property Transferred.    This Agreement relates solely to the
provision of services. No tangible personal property of any party hereto shall
be under the control or possession of, or transferred to, the other party as a
result of this Agreement; provided that Styleclick may hold certain books and
records of ECS in connection with providing services under this Agreement but
such books and records shall remain the sole property of ECS.

        6.3  No Agency.    Except as specifically set forth under Section 6.9,
the parties hereto are independent contractors and nothing in this Agreement is
intended to, nor shall it, create any agency, partnership or joint venture
relationship between the parties. The parties acknowledge that, except as
specifically set forth herein, this Agreement shall not impose any restrictions
on the ability of the parties to conduct their businesses, including, without
limitation, the ability of the parties to market and sell services to
competitors of the other party.

        6.4  Notices.    Any notice, request, demand, waiver or consent required
or permitted hereunder will be deemed to have been given or made only if in
writing and either delivered or sent by prepaid telegram or prepaid registered
or certified mail, return receipt requested or by courier service or by
facsimile transmission with confirmation of receipt, addressed as follows:

If to Styleclick:

Styleclick, Inc.
111 E. Wacker Dr.
Chicago, IL 60601
Attention: President
FAX: (312) 856-1060

--------------------------------------------------------------------------------

If to ECS, to:

USA Electronic Commerce Solutions LLC
c/o USA Interactive
152 West 57th Street, 42nd Floor
New York, NY 10019
Attention: General Counsel
FAX: (212) 314-7497

The date of personal delivery, or the date of receipt of any such notice,
request, demand, waiver or consent, will be deemed to be three (3) business days
following the date of deposit with the U.S. Postal Service or one (1) business
day following the date of personal delivery or deposit with a courier or
facsimile transmission. Any party may change its address for the purpose of
notice by giving like notice in accordance with the provisions of this
Section 6.4.

        6.5  Assignment.    This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns; provided that neither party may assign this Agreement without the other
party's prior written consent.

        6.6  Survival.    The rights and obligations of the parties pursuant to
Sections 3, 4, 5 and 6.1 of this Agreement shall survive termination of this
Agreement.

        6.7  Separability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.

        6.8  Further Assurances.    From time to time after the signing hereof,
each of the parties will, at the request of the other party, and without further
consideration, execute, acknowledge and deliver to the other party any and all
instruments and other writings and do all other acts or things reasonably
requested by the other party in order to evidence and effectuate the
consummation of any of the transactions contemplated by this Agreement.

        6.9  [Intentionally Left Blank]

        6.10 Entire Agreement, etc.    This Agreement and the documents and
instruments delivered pursuant hereto contain the entire agreement between the
parties with respect to the subject hereof and supersede any and all prior
agreements, arrangements or understandings relating to the subject matter
hereof. No provision of this Agreement is intended to, or shall, confer any
third-party beneficiary or other rights or remedies upon any party other than
the parties hereto. No representations, warranties, covenants or conditions,
express or implied, other than as set forth herein, have been made by any party.
No waiver or extension of time for performance of any term, provision or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances will be deemed to be construed as a further or continuing waiver or
extension of any such term, provision or condition of this Agreement. This
Agreement cannot be changed or terminated orally, and no waiver, extension or
consent will be effective unless evidenced by an instrument in writing duly
executed by the party who is sought to be charged with having granted the same.

        6.11 Governing Law.    This Agreement will be governed by and construed
and enforced in accordance with, and subject to, the laws of the State of New
York applicable to agreements made and to be performed entirely within the State
of New York.

        6.12 Counterparts.    This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date and year first written
above.

USA ELECTRONIC COMMERCE SOLUTIONS LLC
By:
 
/s/  LISA BROWN      

--------------------------------------------------------------------------------


 
  Name:   Lisa Brown     Title:   Chief Executive Officer    
STYLECLICK, INC.
By:
 
/s/  IAN DRURY      

--------------------------------------------------------------------------------


 
  Name:   Ian Drury     Title:   President/Chief Operating Officer    

--------------------------------------------------------------------------------

EXHIBIT A
SERVICES

Information Technology Support   •   Email.    Styleclick will host, operate and
maintain ECS's office email application and server which will be physically
provided (both the hardware and the software) by ECS. Any cost associated with
repair, hardware upgrades or software upgrades will be passed on to ECS at cost,
subject to ECS' prior written approval. For purposes of this Agreement
(including Exhibit A), "Incremental Expense" means, with respect to each Service
provided by Styleclick, all expenses paid or incurred by Styleclick in excess of
the cost that would have been incurred in the absence of performance of such
service.
 
 
•
 
File server.    Styleclick will host, operate and maintain ECS's file server
which will be physically provided (both the hardware and the software) by ECS.
Any additional storage required by ECS personnel beyond the space available on
the ECS file server will require the purchase of additional disk(s), to be
approved in advance in writing by ECS. Styleclick will charge ECS an amount
equal to the Incremental Expense of such disk(s) as well as any direct
out-of-pocket costs associated with repair, hardware upgrades or software
upgrades associated therewith and approved in advance in writing by ECS.
 
 
•
 
Internet.Styleclick will provide ECS with Internet access and bandwidth using
Styleclick's existing connections and contractual agreements. Styleclick will
charge ECS its pro rata share of the actual third-party fees for such access and
bandwidth, considering average employee headcount during such period and any
ECS-specific access or bandwidth.
 
 
•
 
Printers.    Styleclick will provide ECS with access to Styleclick's high speed
printers. Styleclick will charge ECS 50% of its direct out-of-pocket costs for
the cost of print cartridges for such printers.
 
 
•
 
Copiers.    If ECS is not satisfied with the throughput of Styleclick's current
copier, ECS may choose to lease a higher speed copier. In such event, Styleclick
will charge ECS for its direct, out-of-pocket upfront setup costs associated
with such lease and 75% of the ongoing monthly costs for the high speed copier.
 
 
•
 
Virus Protection.    Styleclick will install, maintain and support Norton
anti-virus software on all ECS machines running on or accessing the Styleclick
network. ECS will be responsible for procuring the virus protection software
required for the desktops, laptops and servers of its personnel. ECS will be
responsible for the cost of any maintenance or upgrade cost associated with the
virus protection software on the ECS machines.
 
 
•
 
Access to HSN systems.    Styleclick will provide ECS with access to HSN's
systems, including Retek 7.0, Dimon, Peoplesoft and Optum, subject to the
cooperation of HSN's technical support personnel. This access will be provided
from Styleclick's Chicago office location via an Internet-based Virtual Private
Network. In the event that ECS determines that dedicated communication circuits
are required, ECS will be responsible for the direct cost associated with any
such dedicated communication circuits and required equipment.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
•
 
Office Network.    Styleclick will setup and maintain network logins for all ECS
personnel. Styleclick will also be responsible for providing access to the
Chicago Office Network on a 7x24 basis with minimal unplanned downtime.
Styleclick shall charge ECS an amount equal to its pro-rata share, based on
average employee headcount over the applicable period, of Styleclick's annual
support cost for the office network and the firewall. ECS will access the
Internet and email remotely from their laptops using their existing dial-up
accounts and access.
 
 
•
 
Technical support.    Styleclick will provide up to 68 hours/month of technical
support, at no charge beyond the amount highlighted in the table referenced
below, from Styleclick's infrastructure engineers to ECS in the following areas:
desktops, laptops, ECS or Styleclick-owned software, network login, external
system access, dial-up access, key card maintenance and security log review,
etc. ECS will provide all physical laptops, desktops and file/email servers
required by ECS personnel complete with software owned or bought by ECS.
Styleclick will provide support for this ECS's hardware and software. Styleclick
shall charge ECS for its pre-approved and direct out-of-pocket costs of all
repairs to such ECS equipment.
 
 
•
 
Desktop support.    In addition to the technical support provided to ECS by
Styleclick as set forth above, Styleclick will provide ECS with up to 32
hours/month of support, at no charge beyond the amount highlighted in the table
referenced below, from Styleclick's desktop support intern(s).
 
 
•
 
Keycards.    Styleclick will charge ECS an amount equal to its pre-approved
direct out-of-pocket costs for the keycard fees required for ECS's employees.
 
 
Styleclick has provided ECS a summary of projected initial set up and ongoing
monthly costs for Information Technology support. ECS must approve in writing in
advance any costs that exceed such projections.

--------------------------------------------------------------------------------

Infrastructure & Personnel Support   •   Rent.    Styleclick will provide office
space for up to 20 ECS personnel at Styleclick's Chicago offices. Styleclick
shall charge ECS an amount equal to ECS's pro rata share of the rent for such
offices based on the ratio of average number of ECS employees to average number
of Styleclick employees at such offices, measured, in each case, over the
applicable period.
 
 
•
 
Supplies.    Styleclick will provide ECS with basic office supplies including
folders, pens, binders, etc. Styleclick will charge ECS an amount equal to 50%
of supply costs. The nature of ECS's work (merchandising and marketing) vs. the
nature of Styleclick's work (technology with an electronic work product) is the
basis for the assumption that ECS will pay for greater than its pro-rata share
of supply cost.
 
 
•
 
Utilities.    Styleclick will provide ECS personnel at Styleclick's offices with
utilities such as power, HVAC and a cable TV connection. Styleclick shall charge
ECS an amount equal to ECS's pro rata share of the utilities based on the ratio
of average number of ECS employees to average number of Styleclick employees at
such offices, measured, in each case, over the applicable period.
 
 
•
 
Telephone service.    Styleclick will provide ECS personnel with access to local
and long distance telephone service. Styleclick will charge ECS an amount equal
to the Incremental Expenses in providing such services estimated at 50% of
current telephone service charges. In addition Styleclick will charge ECS $6,000
of the installation cost for the Siemens phone switch plus 50% of the
pre-approved and actual out-of-pocket costs of any ongoing repairs, upgrades or
maintenance to the phone switch.
 
 
•
 
HR Support.    Styleclick will provide HR services, including executing ECS
payroll, assistance with recruiting, benefits coordination, to ECS up to a
maximum of 55 hours/month. Styleclick shall charge ECS an amount equal to a
pro-rata share of the salary and benefits for Styleclick's HR Director, provided
that ECS shall not be responsible for payment of its share of any salary
increases of such HR Director (or replacement thereof) without its prior written
approval.
 
 
•
 
Merchandising personnel.    Styleclick will charge ECS for the salaries and
benefits for 4 merchandising personnel. Such personnel and their respective
salary and benefit levels shall be subject to ECS' approval at all times and ECS
reserves the right to require Styleclick to provide different personnel,
although replacement would be done at ECS's expense.
 
 
Styleclick has provided ECS a summary of projected initial set up and ongoing
monthly costs Infrastructure & Personnel support. ECS must approve in writing in
advance any costs that exceed such projections.

--------------------------------------------------------------------------------

Catalog Design   •   Catalog Design.    Styleclick will execute for ECS, to ECS'
commercially reasonable satisfaction, catalog design for 9 books/year. Each book
will be 83/8" × 107/8" and four-color throughout, unless otherwise specified by
ECS. Styleclick will provide 2 dedicated catalog designers, as well as the
ability to leverage other Styleclick creative resources with catalog experience
during peak periods. ECS will have the right to use up to 4000 hours of Catalog
Design time in each calendar year (or approximately 450 hours per catalog) (this
annual amount will be prorated based on the number of books remaining in 2002)
at a cost of $219,240 annually (ECS will be billed monthly at $18,720). If ECS
exceeds 4,000 hours/year, Styleclick will charge ECS at a rate of $80/hour,
subject to ECS' prior written approval and the conditions set forth below.
Styleclick will provide ECS with weekly written updates as to use of hours and
all additional costs beyond agreed upon amount will be subject to ECS' prior
written approval. ECS and Styleclick will agree upon a Catalog design schedule
in writing in advance of book production with established milestone dates,
written approval checkpoints and resource commitments. Any departures from such
schedule caused by changes to the schedule or the scope that are requested by
ECS that result in the need by Styleclick to hire temporary design or
photography resources will be billed to ECS at cost, provided that such costs
shall be pre-approved by ECS in writing. Notwithstanding the foregoing, ECS
shall not be responsible for any such costs to the extent they are caused by
Styleclick or by ECS pursuant to its right to approve the catalogs to its
commercially reasonable satisfaction. Styleclick will be responsible for press
check. As used herein, Catalog Design shall include, at minimum, catalog and
mail order form layout and design, art direction, editing, proofing, backdrops,
hi-resolution scans for new photography, outlines, drop shadows, digital color
proofs and direct to plate computer files to printer-supplied specifications.
 
 
•
 
Catalog Editorial.    Styleclick will provide a contract editor for use during
peak catalog production periods. This editor will be responsible for catalog
copy including promotion and product descriptions. Styleclick shall charge ECS
the actual pre-approved cost of such resource. The actual cost of the catalog
editorial will be paid directly by ECS.
 
 
•
 
Merchandise and Internal Custom Photography.    Styleclick will provide
merchandise photography in high resolution format for use in the catalog, and
may reuse the photographs taken to sell product on the web sites. Styleclick
will perform all photography re-touching. Styleclick will also perform some
custom photography related to catalog display to the extent reasonably
practicable within the Styleclick photo studio. Styleclick will provide custom
photography up to 360 hours/year. The number of custom photography hours will be
prorated based on the number of books remaining in 2002. If ECS exceeds 360
hours/year of custom photography performed by Styleclick, Styleclick will charge
ECS at a rate of $70/hour for any such overages, subject to ECS' prior written
approval and the conditions in the following sentence. Styleclick will provide
ECS with weekly written updates as to use of hours and all additional costs
beyond agreed upon amount will be subject to ECS' prior written approval.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
•
 
Outsourced Custom Photography.    Styleclick will select (in meaningful
consultation with ECS) and contract with an outside studio or agency for highly
stylized photos (e.g., cover shots). Styleclick will be responsible for
obtaining and managing the outside photography studio or agency from a quality
perspective and to meet the budgets agreed to in writing with ECS. Styleclick
shall charge ECS for the actual pre-approved cost of the outsourced custom
photography, provided that any budget overruns shall be at Styleclick's cost if
such overruns are caused by Styleclick.
 
 
•
 
Style guide and Sample processing.    Styleclick will produce an image-based
"style guide" for the catalog to help ECS and Styleclick identify the most
suitable photography option for a given product. The ECS merchant team will
identify catalog products in advance so that both web and catalog photos can be
taken when a sample is processed.
 
 
•
 
Expenses.    Styleclick will charge ECS for pre-approved expenses such as
required software, use of stock photography for catalog mockups, and purchases
of props to support custom photography (e.g. a hardwood background for custom
NBA catalog photos).
 
 
•
 
All work performed by Styleclick hereunder shall be considered to be a
"work-for-hire" and Styleclick agrees that it shall not obtain any ownership
rights in or to such catalog work. Styleclick shall execute any documents
reasonably necessary to effect such status.
 
 
Styleclick has provided ECS a summary of projected initial set up and ongoing
monthly costs for Catalog Design support. ECS must approve in writing in advance
any costs that exceed such projections.

--------------------------------------------------------------------------------

Email Distribution & Marketing Database   •   Outbound Email Distribution &
Management.    Styleclick will provide ECS with an outbound email distribution
and management solution. This solution will be based on a 3rd party software
package, Unity Mail. Styleclick charge ECS the following amounts for such
services:
 
 
 
 
a)
 
Personnel—$11,600/month for up to 160 hours to support the execution and
distribution of emails. This includes operations engineering to keep the server
running, to backup the server, to monitor the server during email campaign
distribution. This also includes database administrator support to put email
data into partitions prior to email campaign execution. Overages beyond 160
hours per month shall be billed at $125/hour, subject in each case to ECS' prior
written approval. Styleclick will provide ECS with weekly written updates as to
use of hours and all additional costs beyond agreed upon amount will be subject
to ECS' prior written approval.         b)   Hardware—a $1,800 one time expense
(passed on actual cost) for memory and processor upgrades + $1,000/month ongoing
for a dedicated 2 processor Compaq Proliant class server.         c)  
Software—a $40,000 one time cost for the Unity mail license + $12,000 annually
in maintnenace (passed on at actual cost). This license supports 2M email
addresses in the database that can fall in multiple partitions.         d)  
Network Bandwidth—$5,000/month for up to 10M of outbound bandwidth/month. This
represents a pass through of actual costs paid to Styleclick's network provider
based on incremental traffic and bandwidth used.         e)   Tape
backups—$1,000 annually for up to 20 DLT tapes

--------------------------------------------------------------------------------


 
 
•
 
Marketing Database.    Styleclick will establish a marketing database solution
to capture, process and load customer and transaction data from ECS's online
stores and from external sources. Styleclick will provide standard and ad-hoc
reports as well as query capabilities to ECS as described in the attached
Service Level Agreement. This capability will include campaign management
reporting and catalog mailing list extraction. Styleclick charge ECS the
following amounts for such services:
 
 
 
 
f)
 
Personnel—$12,180/month for up to 160 hours to support the collection and
targeted extraction of catalog recipient data. This includes operations
engineering to keep the server running, to backup the server, to monitor the
server during imports, extracts, analysis and reporting. This also includes
database administrator support to design the database, to support imports,
exports and reporting requests. Overages beyond 160 hours per month shall be
billed at $125/hour, subject in each case to ECS' prior written approval.
Styleclick will provide ECS with weekly written updates as to use of hours and
all additional costs beyond agreed upon amount will be subject to ECS' prior
written approval.         g)   Hardware—a $6,000 one time expense (passed on
actual cost) for memory and disk upgrades + $2,000/month ongoing for a dedicated
4 processor Compaq Proliant class server.         h)   Software—a $2,500 one
time cost for SQL 2000 and Windows 2000 on the server         i)   Network
Bandwidth—$500/month for up to 1M of outbound bandwidth.         j)   Tape
backups—$1,000 annually for up to 20 DLT tapes.         k)   External Data
Processing—NCOA, de duping, etc. is not provided in this cost estimate, although
integrating with those partners selected by ECS is included.
 
 
Styleclick has provided ECS a summary of projected initial set up and ongoing
monthly costs for Email Distribution & Marketing support. ECS must approve in
writing in advance any costs that exceed such projections.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1
